2013 UT App 98
_________________________________________________________

              THE UTAH COURT OF APPEALS


                         STATE OF UTAH,

                      Plaintiff and Appellee,

                                v.

                     MITCHELL TRACY RING,

                     Defendant and Appellant.

                      Per Curiam Decision
                        No. 20120116‐CA
                       Filed April 18, 2013

              Third District, Salt Lake Department
               The Honorable Deno G. Himonas
                         No. 061904488

             Joan C. Watt, Attorney for Appellant
 John E. Swallow and Ryan D. Tenney, Attorneys for Appellee

           Before JUDGES ORME, DAVIS, and MCHUGH.


PER CURIAM:

¶1     Mitchell Tracy Ring appeals his convictions of robbery and
assault. We affirm.

¶2      Ring argues that there was insufficient evidence to support
his convictions on the charges. When evaluating a challenge to the
sufficiency of the evidence, appellate courts “review the evidence
and all inferences which may reasonably be drawn from it in the
light most favorable to the verdict of the jury.” State v. Shumway,
2002 UT 124, ¶ 15, 63 P.3d 94. “So long as there is some evidence,
including reasonable inferences, from which findings of all the
requisite elements of the crime can reasonably be made, our
                            State v. Ring


inquiry stops.” State v. Boyd, 2001 UT 30, ¶ 16, 25 P.3d 985. Gener‐
ally, an appellate court “may not reassess credibility or reweigh the
evidence, but must resolve conflicts in the evidence in favor of the
jury verdict.” State v. Workman, 852 P.2d 981, 984 (Utah 1993).

¶3     The key facts of this case are largely undisputed. Ring
acknowledged that he punched the victim at least once and took
her cell phone and put it in his pocket. He had the cell phone when
he tried to flee the store and was caught by two passers‐by.

¶4     Ring argues that there was insufficient evidence to show
that he intended to permanently deprive the victim of her cell
phone, and, therefore, the robbery conviction cannot stand. Utah
Code section 76‐6‐301 provides that a person commits robbery if he
takes personal property from another person by force “with a
purpose or intent to deprive the person permanently or temporarily
of the personal property.” Utah Code Ann. § 76‐6‐301(1)(a)
(LexisNexis 2012) (emphasis added). Accordingly, Ring’s argument
that he did not intend to permanently keep the cell phone does not
defeat the element of intent.

¶5     The evidence established that Ring intentionally took the cell
phone from the victim by force and maintained possession of it
while he fled. Ring asserts that his only intent was to stop the
victim from calling the police when he took the cell phone. He
confuses the motive for his actions with the actions themselves. He
intentionally deprived the victim of her cell phone temporarily. The
evidence was sufficient for the jury to convict on the robbery
charge.

¶6      Ring also asserts that the evidence was insufficient to
convict him of assault because he was justified in the use of force
in self defense. He contends that he was entitled to use force after
the victim threw a plastic bottle at him after he had spit in her face.
The jury could find, however, that his use of force was not in self
defense. The victim had told Ring to leave her store, and she turned
her back on him, thinking he was leaving. At that point, there was




20120116‐CA                       2                  2013 UT App 98
                            State v. Ring


no “imminent” threat of harm to Ring. Id. § 76‐2‐402(1)(a). He was
the aggressor when he went behind the counter and attacked the
victim. The evidence was more than sufficient for the jury to
convict on the assault charge.1

¶7     Affirmed.




1. Ring also argues that he was entitled to use force in defense of
his “property,” by which he means his time to get to the store. See
Utah Code Ann. § 76‐2‐406 (LexisNexis 2012). The trial court ruled
that the defense of property statute did not apply to the facts of this
case and declined to give a jury instruction on the defense. On
appeal, Ring does not argue that he was entitled to such an
instruction, but asserts only that there was insufficient evidence
given his defense of property argument. Not only did the trial
court correctly determine that this defense did not apply in this
case, but because it was not presented to the jury, the jury did not
consider the defense in evaluating the evidence. As a result, the
defense is not relevant given the posture of Ring’s sufficiency of the
evidence challenge.




20120116‐CA                       3                  2013 UT App 98